Citation Nr: 1341776	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for borderline diabetes.

2.  Entitlement to service connection for heart failure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for penile cancer, status post partial penectomy with erectile dysfunction, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include psychosis and neurosis.

7.  Entitlement to service connection for a right leg disability, to include peripheral neuropathy.

8.  Entitlement to service connection for a left leg disability, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Jackson, Mississippi.  The RO in Denver, Colorado has current jurisdiction.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in April 2009, the Veteran indicated that he wished to testify at a hearing before the Board at the RO.  In August 2013, he withdrew this hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

Additionally, the Board notes that the Veteran's appeal originally also included a claim for entitlement to special monthly pension.  However, in his December 2010 VA Form 9, the Veteran limited the appeal to claims #1-6 listed on the title page.  As such, the claim for special monthly pension is not deemed to be currently on appeal.
With regard to the claims #7 and #8 involving the legs, as discussed further in the remand below, a statement of the case must be issued on these claims.  Manlincon v. West, 12 Vet. App. 238 (1998).

With further regard to claim #8, the Board notes that the Veteran was previously denied service connection for a left leg disability, in September 1946, based on a finding that a left leg disability was not shown by the evidence of record.  The RO thus treated the claim currently on appeal as an application to reopen the previously denied claim. 

However, in characterizing the issues on appeal, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008), which provides that a claim premised on a diagnosis not considered in prior decisions is treated as a new claim without the need for new and material evidence.  

At the time of the prior denial, it is unclear what the diagnoses pertaining to the Veteran's left leg were.  The claims file does not appear to contain any VA examination report or post-service medical records at the time the September 1946 denial was issued.  Since the September 1946 denial, the Veteran has been diagnosed with disorders of the legs, including peripheral neuropathy and restless leg syndrome.  As these diagnoses were not of record at the time of the previous final denial, the Board finds that the current claim for service connection for a left leg disability is a new claim, and must be considered without regard to whether new and material evidence has been received.  Regardless, since the evidence would be new and material, the same result is reached.

The Board notes that the psychiatric claim on appeal has previously been developed to include only psychosis and neurosis.  However, the Court of Appeals for Veterans Claims has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder.
The Board notes that there does not appear to be a waiver of review by the agency of original jurisdiction for additional evidence received by VA since the statement of the case.  However, as claims adjudicated by the present decision are being dismissed at the Veteran's request, and the remaining claims are being remanded, the Board finds there is no risk of prejudice to the Veteran from proceeding without the waiver.  

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  No new records pertinent to this appeal were found therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for right and left leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the appeal, the Board was notified by the Veteran that he wanted to withdraw all claims on appeal other than the claims for his legs.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for the issues of entitlement to service connection for borderline diabetes, heart failure, hypertension, penile cancer, prostate cancer, and an acquired psychiatric disorder by the Veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 2013, the Veteran submitted a written statement indicating that he wished to withdraw all issues on appeal.  He stated that he did not wish to pursue an appeal of the developed claims, and only wanted to pursue the claims involving his legs, which are the subject of the remand below.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the claims for borderline diabetes, heart failure, hypertension, penile cancer, prostate cancer, and an acquired psychiatric disorder.   Accordingly, the Board does not have jurisdiction to review the appeals for those issues, and they are dismissed.


ORDER

The issue of entitlement to service connection for borderline diabetes is dismissed.

The issue of entitlement to service connection for heart failure is dismissed.

The issue of entitlement to service connection for hypertension is dismissed.

The issue of entitlement to service connection for penile cancer is dismissed.

The issue of entitlement to service connection for prostate cancer is dismissed.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include psychosis and neurosis, is dismissed.


REMAND

In a June 2013 rating decision, the RO denied service connection for a right leg disability, and denied reopening a claim for service connection for a left leg disability.

In August 2013, the Veteran submitted a statement indicating that he wished to withdraw all claims on appeal except those involving his legs.  He stated, "the issue I really want is my leg."

The Board construes this statement as disagreement with the October 2012 rating decision.  As it is dated from within one year of the October 2012 rating decision, a statement of the case (SOC) is required.  

Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should furnish the Veteran a fully responsive SOC with respect to the issues of entitlement to service connection for a right leg disability, to include peripheral neuropathy, and entitlement to service connection for a left leg disability, to include peripheral neuropathy.  

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.  The matter should only be returned to the Board for appellate consideration if the Veteran files a timely Substantive Appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


